                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 14–cv–01024–REB–KMT

MICHAEL RAY INGRAM,

       Plaintiff,

v.

DEAN WILLIAMS,
R. WERHOLZ,
R. RAEMISCH,
JOHN AND JANE DOES AT COLORADO DEPARTMENT OF CORRECTIONS (DOC)
HEADQUARTERS,
J. FALK, Sterling Correctional Facility (SCF) Warden,
J. CHAPDELAINE, SCF Associate Warden,
JOHN AND JANE DOES AT SCF,
K. MCKAY, SCF Physician’s Assistant,

       Defendants.


                                             ORDER


       Before the court is Plaintiff’s “Motion to File a Second Amended Complaint.”

([“Motion”], Doc. No. 157.) Defendant McKay has responded in opposition to Plaintiff’s

motion (Doc. No. 166), as have Defendants Werholz, Raemisch, Falk, and Chapdelaine. (Doc.

No. 167.)

       Pro se Plaintiff Michael Ray Ingram,1 an inmate in the custody of the Colorado

Department of Corrections [“CDOC”], brings this civil rights action against Defendants, all of

1
 Mindful of Plaintiff’s pro se status, the court “review[s] his pleadings and other papers liberally
and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v.
United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner,
whom are CDOC employees. (Doc. No. 21 at 3-5.) Plaintiff is said to suffer from numerous

“medical conditions/disabilities,” which have allegedly been exacerbated by issues pertaining to

his prison work assignments, his medical care, and his housing. (Id. at 6-17.) In his First

Amended Complaint, Plaintiff asserts violations of: (1) the Eighth Amendment; (2) the

Fourteenth Amendment; (3) the Americans with Disabilities Act [“ADA”]; (4) the Rehabilitation

Act [“RA”]; and (5) state law. (Id.) Plaintiff seeks declaratory and injunctive relief, as well as

compensatory and punitive damages. (Id. at 19-20.)

       After an initial screening under 28 U.S.C. § 1915A, Plaintiff’s claims for violations of the

Fourteenth Amendment, the ADA, and the RA were dismissed, as legally frivolous. (Doc. No.

23 at 5-9.) Plaintiff’s remaining Eighth Amendment and state law claims were thereafter

dismissed, pursuant to Rules 12(b)(1) and 12(b)(6), on September 23, 2015, and final judgment

was then entered in favor of Defendants. (Doc. Nos. 63, 69, 70.)

       On appeal, the Tenth Circuit reversed and remanded the dismissal of Plaintiff’s ADA and

RA claims, which were premised on a lack of access to prescribed medications, as well as

Plaintiff’s Eighth Amendment claim against Defendant McKay, specifically, based on his

alleged deliberate indifference in approving Plaintiff for prison kitchen work. (Doc. No. 95 at

9.) As a result, the following claims remain viable in this case: (1) a § 1983 claim against

Defendant McKay for violations of the Eighth Amendment; (2) ADA claims against all

Defendants; and (3) RA claims against all Defendants.




404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent
standards than formal pleadings drafted by lawyers”).

                                                 2
       On August 2, 2019, Plaintiff filed a motion for leave to file a Second Amended

Complaint. (Mot. 1.) In the Motion, however, Plaintiff provides no explanation as to the basis

for his request to amend his pleadings. Further, the proposed Second Amended Complaint,

which accompanies the Motion, does not add any new causes of action, requests for relief,2 or

parties. (See Doc. No. 157-1 at 22.) Nor does the proposed pleading augment any of Plaintiff’s

remaining claims against Defendants. Instead, the proposed Second Amended Complaint merely

provides additional, unnecessary details pertaining to Plaintiff’s medical history, and deletes

certain allegations regarding Plaintiff’s previously dismissed claims for violations of the

Fourteenth Amendment and state law. (See id. at 6-12, 18-19.)

       Because the proposed Second Amended Complaint does not set forth any new causes of

action, or make any substantive changes to his remaining claims, the amendment is wholly

unnecessary and futile. As a result, Plaintiff’s motion for leave to amend his complaint is

denied.3 See Bauchman ex rel. Bauchman v. W. High Sch., 132 F.3d 542, 559 (10th Cir. 1997)

(finding no abuse of discretion in denial of leave to amend where the amendment would be

futile, because there was “no material difference between the two complaints”); Gibbs-Squires v.

2
  The proposed Second Amended Complaint does request two additional forms of injunctive
relief: (1) “a morning or afternoon job that starts late enough after the morning or afternoon meal
that nausea is not so severe, with full time pay;” and (2) “an Offender Care Aide to move my
property during cell and facility reassignments.” (Doc. No. 157-1 at 22.)
3
 Given that denial of Plaintiff’s motion is not dispositive of any claims or parties in this case, an
order is appropriate. See Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1461, 1462-63 (10th Cir.
1988) (“Magistrates may issue orders as to non-dispositive pretrial matters[.]”); Chavez v.
Hatterman, No. 06-cv-02525, 2009 WL 82496, at *1 (D. Colo. Jan. 13, 2009) (“Motions to
amend are generally considered non-dispositive because they do not dispose of a claim or
defense of a party, and thus they are subject to the clearly erroneous standard of review.”); see
also Fed. R. Civ. P. 72(a).

                                                  3
Urban Settlement Servs., 623 F. App’x 917, 923 (10th Cir. 2015) (affirming denial of

amendment, based on futility, because “the proposed amendments added no new information to

assist the court in its analysis of the existing claims”).

        Accordingly, it is

        ORDERED that Plaintiff’s “Motion to File a Second Amended Complaint” (Doc. No.

157) is DENIED.

        This 3rd day of October, 2019.




                                                    4
